Citation Nr: 0003454	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  94-19 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation for a status post torn 
ligament of the right knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1972, and from May 1975 to November 1988.  This appeal arises 
from a March 1992 rating decision of the Manchester, New 
Hampshire, Regional Office (RO) which denied an increased 
evaluation for the veteran's service connected right knee 
disability.  The RO confirmed and continued the evaluation of 
this disorder at 10 percent disabling.  This determination 
was appealed by the veteran.  In a rating decision of 
December 1996, the RO granted an increased evaluation for the 
right knee disorder to 20 percent disabling.  The veteran 
continued his appeal.

This case was remanded by the Board in June 1997 for 
development of the medical evidence.  It has now returned for 
final appellate consideration.


FINDINGS OF FACT

1.  All evidence required for an equitable decision of the 
issue on appeal has been obtained.

2.  The veteran's service-connected right knee disability is 
characterized by mild instability, mild quadriceps atrophy, 
chronic pain, weakness, fatigability, and significant 
limitation of motion during flare-ups without evidence of 
degenerative changes.


CONCLUSION OF LAW

An increased evaluation to 40 percent disabling, but not 
more, is warranted for the veteran's status post torn 
ligament of the right knee.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991);  38 C.F.R. §§ 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 
4.68, 4.71, Code 5003, 5162, 5256, 5257, 5258, 5259, 5260, 
5261, 5262, 5263  (1999).  See also VAOPGCPREC 23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

By rating decision of June 1989, the RO granted service 
connection for the veteran's status post torn meniscus of the 
right knee.  This disability was evaluated under the U. S. 
Department of Veterans Affairs (VA) Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code (Code) 5257 
as noncompensable.  The award was made effective from 
November 1988.  In a rating decision of July 1989, the RO 
increased the evaluation of the veteran's right knee 
disability to 10 percent disabling from November 1988.  This 
rating was confirmed and continued in a rating decision of 
November 1989 and a Board decision of October 1990.

In December 1991, the veteran filed a claim for an increase 
in the evaluation of his right knee disability.  VA treatment 
records dated from December 1988 to November 1991 were 
incorporated into the claims file in January 1992.  These 
records predominately noted treatment for hearing, 
psychiatric, right ankle, and headache complaints.  An 
undated prosthetic clinic record noted the veteran's 
complaints of instability in the right knee.  He was examined 
and fitted for a knee brace.  On examination, no ligamentous 
instability was found.  In outpatient records of June 1990, 
July 1991, and October 1991, the veteran complained of right 
knee and ankle pain.  It was noted that he continued to use a 
right knee brace.  A private orthopedic examination of 
December 1991 reported the status of disorders associated 
with the veteran's left lower extremity.  It was mentioned 
that the veteran had an old right knee injury.

By rating decision of March 1992, the RO determined that 
based on the medical evidence the veteran's right knee injury 
was mild in nature.  The 10 percent evaluation for this 
disorder was confirmed and continued.  The veteran appealed 
this evaluation.

At his hearing on appeal in July 1992, the veteran testified 
that since his retirement from the military he had been 
treated by the VA and by a private physician for an on-the-
job injury covered under Workers' Compensation.  He asserted 
that he had continually worn a brace on his right knee in 
recent years.  The veteran claimed that he had started to 
have instability in the right knee and the VA modified his 
brace in order to prevent this from happening.  He alleged 
that the nature of his right knee disorder prohibited 
surgical intervention to correct it.  If the veteran did not 
use a brace on his knee, he was forced to use crutches to 
ambulate.  The veteran contended that because he was forced 
to continually wear a brace on his right knee that this 
disorder could not be considered slight in nature.  He 
asserted that he experienced pain and swelling in the right 
knee and was forced to take prescription medication to 
alleviate these symptoms.  The veteran claimed that his right 
knee had a tendency to pop during flexion of the joint.  He 
also alleged that it became weak and, at times, would feel 
like it was going to collapse.  

A VA orthopedic examination was provided to the veteran in 
August 1992.  He complained of instability and pain in his 
right knee.  It was noted by the examiner that the veteran 
used a Townsend brace on this knee to maintain stability.  He 
asserted that there was a popping and clicking in the knee 
joint during ambulation.  The veteran denied any problems 
with prolonged standing or sitting, but did complain of pain 
when arising or walking upstairs.  On examination, the 
veteran walked with a slight limp on the right side.  There 
was no evidence of swelling, erythema, or warmth.  His right 
thigh measured 16 1/2 inches and his left measured 17 inches.  
His right calf measured 13 3/4 inches and his left was 14 
inches.  Leg lengths were equal and the examiner commented 
that there was no obvious deformity with the right leg.  
There was no tenderness about the right knee joint and all 
testing of this joint was negative.  The right knee was noted 
to be stable to varus/valgus stress and anterior-posterior 
drawer testing.  An X-ray of the right knee noted no joint 
space narrowing on non-weight bearing.  The radiological 
study failed to reveal any evidence of joint swelling.  The 
assessment was internal derangement of the right knee status 
post medial collateral tear.

In his substantive appeal (VA Form 9) submitted in May 1993, 
the veteran complained that the VA examination of August 1992 
had been inadequate.  He asserted that this examination had 
been cursory and lasted only five minutes.  The veteran also 
reported that the examiner had failed to get up-to-date X-
rays of his right knee joint.  A letter was received from the 
veteran in July 1993.  He reported that his VA health 
providers had recently issued him a wheelchair to enhance his 
mobility.  The veteran again contended that the VA 
examination of August 1992 had not been thorough in 
evaluating his right knee disability.

At his Board hearing in March 1994, the veteran testified 
that he used a Townsend brace with a kneecap modification, 
Canadian crutches, and a wheelchair to facilitate his 
problems with prolonged walking.  If he did not use his right 
knee brace, the joint would have severe swelling and 
instability.  It was asserted by the veteran that the 
swelling in his right knee had increased in recent years.  
The veteran alleged that his right knee would become swollen 
at the end of each day and he self-treated it with a Jacuzzi 
and applied heat.  He claimed that the military had 
determined that his right knee disorder was such that it was 
inoperable and he had never had surgery performed on this 
joint.  The pain level in his right knee varied from day to 
day and depended on his level of activity.  He asserted that 
the use of his knee brace lessened his knee pain.  It was 
acknowledged by the veteran that his physicians had wanted 
him to go for periods of time without the use of the brace, 
but he did not do so because he wanted to have the functional 
use of his knee as long as possible.  He claimed that he 
could only walk from five to ten feet without using the knee 
brace.  It was acknowledged by the veteran that since leaving 
the military the only treatment he had received for his right 
knee disability had been from the VA.  The veteran testified 
that he worked as a teacher and that his right knee 
disability caused him to lose approximately one day a week of 
work.  He reported that he worked two to three days a week as 
a teacher in addition to attending his vocational 
rehabilitation courses.  

A VA orthopedic examination was afforded the veteran in March 
1996.  It was noted that the veteran wore a brace on his 
right knee.  He claimed that when he did not wear a brace his 
right knee would swell and become irritated.  The veteran 
denied any actual buckling or locking, but did complain of 
some unsteadiness.  Range of motion studies revealed that the 
right knee had full extension to 125 degrees of flexion.  
There was no joint effusion or neurovascular deficit.  
However, the examiner did report mild anterior laxity in the 
right knee and quadriceps atrophy.  The right knee X-ray 
noted medial distal femur epicondylitis which the 
radiologists opined did not usually cause knee instability.  
It was determined that there was no evidence of a right knee 
joint abnormality.  The diagnosis was chronic instability of 
the right knee.

A private orthopedic examination was obtained by the VA in 
August 1996.  It was noted that the veteran used a brace on 
his right knee.  He complained of persistent pain in his 
right knee that was aggravated by any standing or walking.  
The veteran denied any weakness or numbness in his legs.  On 
examination, the veteran's leg lengths were equal with good 
pedal pulses.  Range of motion in the right knee was from 
zero degree extension to 40 degrees flexion.  There was no 
instability or swelling in the right knee.  However, there 
was some tenderness over the medial knee and the right thigh 
measured 1/2 inch less then the left.  A radiological study of 
the right knee revealed a calcified area at the adductor 
tubercle, but otherwise the joint was found to be 
unremarkable.  The diagnoses included arthralgias of the 
right knee of undetermined cause. 

In December 1996, the RO issued a supplemental statement of 
the case (SSOC) that informed the veteran that an increased 
evaluation for his right knee disability had been granted to 
20 percent disabling.  The Board remanded this case in June 
1997 for development of the medical evidence.  By letter of 
June 1997, the RO requested that the veteran inform it of the 
names and addresses of the healthcare providers that had 
treated his right knee disability in recent years.  He was 
notified that his failure to submit this type of evidence 
could have an adverse effect on his claim for an increased 
evaluation.  In September 1997, the veteran provided this 
information to the RO.

A VA orthopedic examination was given to the veteran in 
September 1997.  The veteran complained of chronic pain in 
his right knee.  It was noted that the veteran was employed 
on a full-time basis.  On examination, range of motion in the 
right knee was from 20 degrees from full extension to 90 
degrees flexion.  It was reported by the examiner that the 
veteran experienced pain on the extremes of motion with 
crepitation noted during motion.  There was 1 1/2 inch of 
atrophy in the right quadriceps.  There was no joint 
effusion, neurovascular deficit, or instability found on 
examination.  The diagnosis was chronic degenerative joint 
disease in the right knee.  It was opined by the examiner 
that:

The claimant does demonstrate painful 
motion with some weakness and 
fatigability of the right knee joint.  
These [findings] are supported by 
objective evidence and are consistent 
with the history and pathology of the 
disability.  These do limit functional 
ability during flare-ups and when the 
joint is used repeatedly over a period of 
time by 20 %.

In October 1997, the RO requested that the U. S. Air Force 
facilities identified by the veteran forward copies of his 
medical records.  A response was received in November 1997 
from the U. S. Air Force that these records were no longer in 
its possession and were believed to be in the possession of 
the veteran.

VA medical records dated from March 1989 to August 1994 were 
associated with the claims file in November 1997.  These 
records noted treatment for headaches, psychiatric problems, 
dental complaints, a hearing disorder, and various orthopedic 
complaints.  The veteran received an orthopedic consultation 
in August 1993.  It was noted that the veteran wore a 
Townsend brace on his right knee and occasionally walked with 
the use of Australian walkers.  He complained that his right 
knee was very unstable.  On examination, range of motion in 
the right knee was from zero to 100 degrees.  There was no 
valgus or varus instability.  However, Lachman, McMurray, 
patellar grind, and anterior drawer testing were all 
positive.  There was no swelling or effusion in the right 
knee joint, but the examiner did find joint line tenderness.  
The assessment was right knee ACL, medial, and lateral 
meniscal tears.

In January 1998, the veteran's private medical records dated 
from November 1994 to September 1996 were received by the RO.  
These records predominately noted treatment of the veteran's 
left lower extremity and low back complaints.  An outpatient 
record of November 1994 noted that the veteran had a right 
knee disability that was nicely controlled by a specialized 
brace.  It was noted that the veteran worked as a teacher and 
spent a significant amount of time teaching from a 
wheelchair.  On examination, it was reported that "there are 
no obvious palpable abnormalities of the lower extremities."  
The assessment was chronic orthopedic injuries and 
disabilities that were stable and well-controlled.  A letter 
from a private physician dated in February 1995 noted that 
the veteran's primary complaints were pain and stiffness in 
his back and lower left extremity.  Physical examination 
revealed that the right knee had relatively good movement 
with no effusion.  The impression was post-traumatic 
degenerative arthritis, but the examiner failed to identify 
which joints were involved in this finding.

The RO contacted the veteran by letter in January 1998 and 
informed him that it had been unable to get his post-service 
medical records from the U. S. Air Force.  It requested that 
the veteran directly obtain these records and submit them to 
the VA.  He was informed that his failure to comply with this 
request could have an adverse effect on his claim.

Another VA orthopedic examination was provided to the veteran 
in May 1999.  The veteran acknowledged that he was able to 
work, but asserted that his right knee problems limited his 
activity.  He complained of continual pain in his right knee 
that was worse when he was fatigued.  The veteran asserted 
that he had some weakness, stiffness, swelling, heat, and 
redness in the right knee.  It was alleged by the veteran 
that his right knee experienced occasional locking, 
fatigability, and lack of endurance.  He claimed that his 
right knee would give way every two to three months.  The 
veteran also complained of flare-ups of severe pain that 
occurred once a month and lasted two to three days.  These 
flare-ups were precipitated by cold weather and activity.  He 
reported that his right knee disorder was treated by a brace, 
prescribed medication, whirlpool bath, and, at times, the use 
of a cane.  The veteran denied any history of dislocation, 
subluxation, or definite inflammatory arthritis.  On 
examination, the veteran's gait was antalgic.  When he walked 
with the use of a knee brace, the veteran listed to the right 
side with each step and experienced some pain in the right 
knee.  There was 1/2 inch atrophy in the right thigh.  No 
lateral or posterior instability was found in the right knee.  
Range of motion in the right knee was flexion to 120 degrees 
with pain starting at 110 degrees.  Regarding extension of 
the right knee, the examiner noted that this joint was fixed 
at 15 degrees flexion.  It was opined by the examiner that 
there was definite weakness of flexion and extension in the 
right knee.  Deep tendon reflexes were equal and active.  The 
diagnosis was medial epicondylitis of the right knee with 
limitation of motion, painful motion, and weakness.  Attached 
to this examination report was a radiological study taken of 
the right knee in November 1998.  This X-ray noted medial 
epicondylitis.  It was opined by the examiner that:

Ordinary activity such as doing his work 
is possible as long as he wears his right 
knee brace.  The disability impairs the 
functioning in that he is unable to walk 
a considerable distance or do sports.  
Also, there is some limitation of 
mobility of the right knee.  As 
described, the right knee exhibits 
weakened movement and excessive 
fatigability but no incoordination.  An 
estimate of the additional range of 
motion lost is approximately 20 percent.  
There is limitation of flexion and the 
right knee is fixed in flexion at 15 
degrees.  The above findings could 
significantly limit functional ability 
during flare ups or when the right knee 
is used repeatedly over a period of time, 
this would be an estimate only and would 
be approximately 20 %.

The RO issued a SSOC in May 1999 that informed the veteran 
that his right knee disability did not warrant an evaluation 
in excess of 20 percent disabling based on the schedular 
criteria.  In a brief submitted directly to the Board in 
September 1999, the veteran's representative argued that the 
veteran was entitled to separate evaluations for his right 
knee disability based on the VA's General Counsel opinion, 
VAOPGCPREC 23-97.


II.  Applicable Criteria.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 (1999).  Also, 38 C.F.R. § 4.10 
(1999) provides that, in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 (1999) requires consideration 
of functional disability due to pain and weakness.  As 
regards the joints, 38 C.F.R. § 4.45 (1999) notes that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  The 
considerations include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (1999).

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1999).  Rather, the veteran's disability will be rated under 
the diagnostic code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  However, 38 C.F.R. § 4.14 does not prevent 
separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different 
symptomatology.  Estaban v. Brown, 6 Vet. App. 259 (1994).  
Based upon the principle set forth in Estaban, the VA General 
Counsel (GC) held that a knee disability may receive separate 
ratings under diagnostic codes evaluating instability (Code 
5257, 5262, and 5263) and those evaluating range of motion 
(Codes 5003, 5256, 5260, and 5261).  See VAOPGCPREC 23-97.

The applicable schedular criteria are as follows:

Code 5003.  Arthritis, degenerative 
(hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved.  When 
however, the limitation of motion of the 
specific joint or joints involved is 
noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent 
is for application for each such major 
joint or group of minor joints affected 
by limitation of motion, to be combined, 
not added under diagnostic Code 5003.  
Limitation of motion must be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of 
limitation of motion, rate as below:
>With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups, with occasional 
incapacitating exacerbations; rate as 20 
percent disabling.
>With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups; rate as 10 percent 
disabling.
* Note (1): The percentage ratings based 
on X-ray findings, above, will not be 
combined with ratings based on limitation 
of motion.

Code 5256.  Knee, ankylosis of:
>Favorable angle in full extension, or in 
slight flexion between 0° and 10°; rate 
as 30 percent disabling.

Code 5257.  Knee, other impairment of:
>Recurrent subluxation or lateral 
instability: 
Severe; rate as 30 percent 
disabling.
Moderate; rate as 20 percent 
disabling.
Slight; rate as 10 percent 
disabling.

Code 5258.  Cartilage, semilunar, 
dislocated, with frequent episodes of 
"locking," pain, and effusion into the 
joint; rate as 20 percent disabling.

Code 5259.  Cartilage, semilunar, removal 
of, symptomatic; rate as 10 percent 
disabling.

Code 5260.  Leg, limitation of flexion 
of:
>Flexion limited to 15°; rate as 30 
percent disabling.
>Flexion limited to 30°; rate as 20 
percent disabling.
>Flexion limited to 45°; rate as 10 
percent disabling.
>Flexion limited to 60°; rate as 
noncompensable.

Code 5261.  Leg, limitation of extension 
of: 
>Extension limited to 45°; rate as 50 
percent disabling.
>Extension limited to 30°; rate as 40 
percent disabling.
>Extension limited to 20°; rate as 30 
percent disabling.
>Extension limited to 15°; rate as 20 
percent disabling.
>Extension limited to 10°; rate as 10 
percent disabling.
>Extension limited to 5°; rate as 
noncompensable.

Code 5262.  Tibia and fibula, impairment 
of:
>Nonunion of, with loose motion, 
requiring brace; rate as 40 percent 
disabling.
>Malunion of:
With marked knee or ankle 
disability; rate as 30 percent disabling.

Code 5263.  Genu recurvatum (acquired, 
traumatic, with weakness and insecurity 
in weight-bearing objectively 
demonstrated) rate as 10 percent 
disabling.

38 C.F.R. Part 4 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  The combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (1999).

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II  (1999).


III.  Analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
right knee disability is worse than evaluated, and he has 
thus stated a well-grounded claim.

In addition, the undersigned finds that the VA has conducted 
all development required in this case to comport with the 
requirements of 38 U.S.C.A. § 5107(a).  The Board's remand of 
June 1997 required that the RO request information from the 
veteran on his healthcare providers and conduct a thorough 
compensation examination based on the veteran's entire 
medical history.  These actions were carried out by the RO 
and do not require any further development.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  While the veteran identified 
specific U. S. Air Force hospitals as providing treatment for 
his right knee complaints, the only response received from 
these hospitals noted that the treatment records were in the 
veteran's possession.  By letter of January 1998, the RO 
informed the veteran of this response and requested that he 
submit this evidence.  There was no response to this request.  
The undersigned finds that the RO has fully complied with any 
duty to assist under 38 U.S.C.A. § 5107(a) regarding the 
recovery of these U. S. Air Force medical records.  It is 
also found that the veteran has been adequately informed of 
the requirements for increased evaluation of his right knee 
disability in the statement of the case and SSOC's of recent 
years and the Board's remand of June 1997.  As the veteran 
has been provided with the opportunity to present evidence 
and arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Robinette v. Brown, 8 Vet. App. 65 (1995); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In accordance with the GC's opinion noted above, a veteran 
who evidences symptoms of restricted range of motion and 
instability in a knee joint with a service-connected 
disability can receive separate evaluations on the same 
joint.  In order to received an additional evaluation for 
limitation of motion in a service-connected knee disorder, 
there must be objective evidence of arthritis or degenerative 
changes in the joint.  See VAOPGCPREC 23-97.  The medical 
evidence in the current case has been inconsistent regarding 
degenerative changes in the right knee joint.  The private 
examiner of February 1995 diagnosed traumatic degenerative 
arthritis, but failed to identify which joints were involved.  
An examiner of September 1997 diagnosed degenerative joint 
disease in the right knee, but there are no radiological 
studies of record that have specifically identified 
degenerative joint disease in this joint.  In fact, many of 
the right knee X-rays have found the joint space normal.  
However, X-rays of March 1996 and November 1998 noted 
epicondylitis (inflammation of adjoining tissues) on the 
rounded projection of the femur bone.  Based on these 
radiological studies, there is no objective evidence that the 
veteran currently suffers with degenerative changes in his 
knee joint at the current time.  Based on this objective 
evidence, the GC's opinion in VAOPGCPREC 23-97 would not be 
applicable to the current appeal and the residuals of the 
veteran's status post torn ligament must be evaluated under 
the single diagnostic code that provides the highest 
evaluation.  Thus, there was no requirement for the RO to 
evaluate this claim under VAOPGCPREC 23-97 and a remand for 
such consideration is not appropriate at this time. 

Concerning the evaluation of instability in the veteran's 
right knee, he is currently evaluated as 20 percent disabled 
for his right knee instability under Code 5257.  Any 
evaluation under Code 5262 requires malunion or nonunion of 
the tibia and fibula.  There is no evidence of record that 
the veteran's service-connected knee disability has resulted 
in such a problem and, thus, an evaluation under Code 5262 is 
not warranted.  It is noted that the veteran's right knee has 
never been found to evidence genu recurvatum and therefore is 
not entitled to an evaluation under Code 5263.

Evaluating the instability in the veteran's right knee, the 
medical evidence is inconsistent on the very existence of 
such instability.  While the veteran has consistently claimed 
to have instability in his right knee when not using a brace, 
examiners in August 1992, August 1996, September 1997, and 
May 1999 have not found evidence of such instability.  
However, objective examination in March 1996 and August 1993 
did note positive findings for instability.  The March 1996 
examiner defined this instability as mild in nature.  
Reviewing this evidence in a light most favorable to the 
veteran, there is objective evidence that he currently has 
mild instability in his right knee.  While the veteran has 
claimed that his knee disorders interfered with his 
employment, he acknowledged in April 1999 that he was 
currently employed.  He also reported that he is forced to 
use, on occasion, crutches and even a wheelchair.  However, 
the objective evidence indicates that the use of these 
appliances is more the result of his multiple nonservice-
connected orthopedic disorders rather than due to his right 
knee.  In fact, the veteran has acknowledged at his hearings 
in July 1992 and March 1994 that his right knee was stable 
while using his knee brace.  This evidence indicates that an 
increased evaluation for the instability in his knee is not 
warranted under Code 5257, as the evaluation of moderate 
instability appears more than appropriate.  While the 
examiners of September 1997 and May 1999 opined that flare-
ups of the veteran's right knee disorder would result in a 20 
percent increase in symptomatology, these findings do not 
appear to be associated with any instability in the right 
knee.  This is apparent based on the fact that both examiners 
failed to find any instability in this joint during 
examination and appear to be referring to loss of motion in 
the joint.  Under these circumstances, an increased 
evaluation for instability in the right knee is not 
warranted.

Turning to the veteran's restricted motion in his right knee, 
as there are no degenerative changes in the right knee, a 
compensable evaluation is not warranted under Code 5003.  As 
the evidence of record does not indicate dislocation or 
removal of knee cartilage, a compensable evaluation under 
Codes 5258 and 5259 is also not warranted.  The veteran has 
claimed that any type of strenuous activity will exacerbate 
his pain resulting in difficulties with everyday activities.  
He has never claimed that this pain has resulted in fixation 
or ankylosis of his knee joint.  The range of motion in the 
right knee was measured at its worst on the examination of 
September 1997.  This examination found right knee motion 
from 20 degrees to 90 degrees with a 20 percent loss during 
flare-ups of symptomatology.  It appears that any limitation 
of motion due to pain, fatigability, or weakness was included 
in this estimate.  Therefore, the objective medical opinion 
indicates that range of motion would be limited to 
approximately 30 degrees extension to 80 degrees flexion.  
This estimate is consistent with the May 1999 examiner's 
range of motion findings of extension limited to 15 degrees 
and flexion limited to 110 degrees with a 20 percent decrease 
during flare-ups.  Under Code 5260, limitation of flexion at 
80 degrees would not entitle the veteran to a compensable 
evaluation.  However, limitation of extension at 30 degrees 
would entitle the veteran to an evaluation of 40 percent 
disabling under Code 5261.

Based on the above analysis, the veteran's right knee 
disability is characterized by mild instability, mild 
quadricep atrophy, chronic pain, weakness, fatigability, and 
significant limitation of motion during flare-ups without 
evidence of degenerative changes.  Resolving reasonable doubt 
in the veteran's favor, this degree of symptomatology more 
nearly approximates the criteria for a 40 percent evaluation 
under Code 5261.  38 C.F.R. § 4.7 (1999).  Therefore, the 
evidence supports the grant of an increased evaluation for 
the veteran's service-connected right knee disability.




ORDER

An increased evaluation to 40 percent disabling, but not 
more, for status post torn ligament of the right knee is 
granted; subject to the applicable criteria pertaining to the 
payment of veterans' benefits.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

